In 1836, George Phillips, under whom the feme plaintiff claims as heirs, went into the possession of the land in controversy and continued in possession up to the time of his death in 1843. So that if said Phillips had title it descended to the feme plaintiff, and she had title. So the first question is did George Phillips have title? His title to the 160 acre tract was a deed from James Blevins, in regard to which the question is, whether it conveys a fee simple or a life estate only. The deed is inartificially drawn. The premises are to "George Phillips," omitting the word heirs, "To have and to hold free and clear from all just claims whatsoever." And then follows the warranty, and in the same sentence there is a continuation as follows: "To have and to hold free and clear from me and my heirs and the claim or claims of any other person or persons whatsoever, unto him the said George Phillips, his heirs and assigns forever." This would seem to be not a mere warranty to him and to his heirs, which would have no effect to enlarge the estate, but by transposing the sentence it is the habendum itself to him and his heirs, and makes a fee simple. But if this were not so, then it would be a case for reforming the instrument, so as to make the estate a fee simple, which the Court under its equity jurisdiction has the power to do.
His title to the 275 acre tract was a sale by one Ballow to *Page 119 
said Blevins with a bond for title when the money should be paid, and an assignment of said bond for title by Blevins to Phillips, and a payment of the money by Phillips to Blevins who paid the same Ballow. It is not pretended that this passed the title to Phillips, but that it gave him the equity to have a specific performance of the contract, which the Court under its equity jurisdiction has the power to compel, and whenever necessary, to consider as done what ought to have been done. So that the case may be considered as if the title was complete in Phillips. It was a pure unmixed trust, in which he had the right to call for the entire legal estate, and it was the subject of sale under execution under Act of 1812. This disposes of the first objection on the part of the plaintiff-that George Phillips had no interest in the land which could be sold by execution.
Supposing that to be so, then the plaintiff says that the proceedings under which the land was sold and bought by the person under whom defendant, Davis, claims, were irregular and void.
The proceedings were as follows: The creditors of George Phillips after his death in 1843, sued his administrator, and the plea of fully administered was found for the administrator. As the law then was, in order to subject the land to the payment of the debts of the deceased, it was necessary to issue a sci. fa. to the heirs-at-law to show cause why the land should not be sold. The heir in this case was an infant, and the clerk of the Court was appointed guardian ad litem, and a sci. fa. was ordered. It does not appear whether in fact a sci. fa. actually issued, or whether the clerk upon whom the sci. fa. would have been served, waived the sci.fa., the only purpose of which was to give him notice, which he already had. But at the next term the record is, "judgment according to sci. fa.,"
and then the lands that descended to the heir was condemned and a sale ordered and made by the sheriff and bought by the person under whom defendant *Page 120 
claims. The record does not direct a sci. fa. against the heirs of Phillips by their individual names, but simply against the heirs, but the order in the cause appointing the clerk guardian ad litem, does give the names of the heirs.
In the first place we think it is to be assumed from what appears upon the record that a sci. fa. did issue. "Judgment according to sci. fa." must mean that there was a sci. fa. And again, the object of the sci. fa. beingnotice to the heirs, to be served on the guardian in this case, who was the clerk of the Court and had notice, it would be assumed if necessary that he waived formal notice. And it would seem that this would be sufficient.
In the second place it sufficiently appears from the record that the heirs were made parties by their individual names, as the order in the cause appointing their guardian does set out their names and directs sci.fa. to them.
There is no error.
PER CURIAM.                        Judgment affirmed.